Citation Nr: 0726178	
Decision Date: 08/22/07    Archive Date: 08/29/07

DOCKET NO.  04-10 386	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an increased rating in excess of 30 
percent prior to March 1, 2005, and in excess of 50 percent 
since March 1, 2005, for post-traumatic stress disorder 
(PTSD).  

2.  Entitlement to a compensable rating for service-connected 
hemorrhoids.  

3.  Entitlement to service connection for alcohol abuse with 
resulting pancreatitis and stomach condition, claimed as 
secondary to service-connected PTSD.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Tenner, Counsel


INTRODUCTION

The veteran served on active duty from September 1967 to 
September 1969.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 2003 decision rendered by the Waco, 
Texas Regional Office (RO) of the Department of Veterans 
Affairs (VA).  

During the pendency of the appeal, the RO assigned a 50 
percent rating for the service-connected PTSD.  The 
evaluation was effective March 1, 2005.  As the veteran is 
presumed to seek the maximum rating for a disability, each of 
the claims for increase during the periods in question 
remains viable on appeal.  See AB v. Brown, 6 Vet. App. 35, 
38 (1993).

In May 2006, a hearing was held before the undersigned, an 
Acting Veterans Law Judge designated by the Chairman to 
conduct that hearing pursuant to 38 U.S.C.A. § 7107(c) (West 
2002).  A transcript of the proceeding is of record.  

The claim for a compensable rating for hemorrhoids and for 
service connection for alcohol abuse on a secondary basis is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO, via the Appeals Management Center (AMC) 
in Washington, D.C.  

FINDINGS OF FACT

1.  For the period prior to March 1, 2005, the veteran's PTSD 
resulted in impaired sleep, depression, intrusive 
recollections, and difficulty with stress, but reduced 
reliability at work, panic attacks, impaired short or long 
term memory, impaired judgment, or impaired abstract thinking 
was not demonstrated.  

2.  Since March 1, 2005, the veteran's PTSD is shown to 
result in severe social adaptability, and impaired ability to 
work closely with others, and is manifested by pronounced 
panic symptoms, severely disturbed sleep, and pronounced 
impairment of motivation and mood.  


CONCLUSIONS OF LAW

1.  Prior to March 1, 2005, the criteria for a disability 
rating higher than 30 percent for PTSD are not met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.130, 
Diagnostic Code 9411 (2006).

2.  Affording the veteran the benefit of the doubt, effective 
March 1, 2005, the criteria for a 70 percent disability 
rating, but not higher, for PTSD are met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 
(2006). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2006); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  "The purpose of [section 5103(a)] and 
[§ 3.159(b)] is to require that VA provide affirmative 
notification to the claimant prior to the initial decision in 
the case as to the evidence that is needed and who shall be 
responsible for providing it."  Overton v. Nicholson, 20 
Vet. App. 427, 433 (2006), quoting Mayfield v. Nicholson, 444 
F.3d 1328, 1333 (Fed. Cir. 2006).  

The United States Court of Appeals for Veterans Claims 
(hereinafter the Court) has held that the notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) applied to 
all five elements of a service connection claim, which 
include:  1) veteran status; 2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; 4) degree of disability; and 5) effective date of 
the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006). 

As explained below, the Board finds that all relevant 
evidence has been obtained with regard to the veteran's 
claims and that the requirements of the VCAA have been 
satisfied. 

In the present case, by way of two letters, both issued in 
November 2003, the RO advised the appellant of the types of 
evidence that he needed to send to VA in order to 
substantiate his various claims, including the issue of 
rating for his service-connected PTSD, as well as the types 
of evidence VA would assist in obtaining.  Specifically, he 
was advised to present evidence showing that this service-
connected disability had increased in severity.  He also was 
advised to identify any evidence in support of the claims.  
In addition, he was informed of the responsibility to 
identify, or to submit evidence directly to VA.  He was 
advised that the RO would obtain any VA records or other 
identified medical treatment records.  Furthermore, the RO 
specifically requested that the veteran provide it with or 
identify any other additional evidence that could help 
substantiate the claims, including complete authorizations to 
obtain VA and private medical evidence.  Finally, the letters 
advised the veteran of the evidence it had received in 
connection with the claims.  

In a separate letter issued in April 2006, the veteran was 
provided notice of the type of evidence necessary to 
establish a disability rating or an effective date.  While 
the RO did not readjudicate the claims following the issuance 
of the April 2006 letter, there is no prejudice to the 
veteran in proceeding with the issuance of a final decision, 
especially since the matter of rating was already of issue at 
that time.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).  

For the above reasons, the Board finds that the RO's notices 
in November 2003 substantially complied with the specificity 
requirements of Quartuccio v. Principi, 16 Vet. App. 183 
(2002) (identifying evidence to substantiate the claim and 
the relative duties of VA and the claimant to obtain 
evidence); Charles v. Principi, 16 Vet. App. 370 (2002) 
(identifying the document that satisfies VCAA notice); and 
38 U.S.C. A. § 5103(a) and 38 C.F.R. § 3.159(b).  

With respect to the timing of the notice, the Board 
acknowledges that the notice was issued subsequent to the 
initial adjudication of the claims.  Here, however, there is 
no allegation by the veteran, nor is there evidence to show, 
that he was prejudiced due to the timing of the notice.  
Moreover, the letter was followed by readjudication of the 
claims by the RO.  These readjudications, which were most 
recently accomplished in April 2005, cured any timing 
concern.  See Mayfield v. Nicholson, 444 F.3d at 1334; 
Overton v. Nicholson, 20 Vet. App. at 437.  

The Board also finds that all necessary development has been 
accomplished.  The RO has obtained identified private and VA 
outpatient treatment records.  In this respect, identified 
treatment records from Dr. R. D., the Parkland Memorial 
Hospital, Dr. R. C., the Dallas County Hospital, and the VA 
medical center are of record.  Moreover, the veteran was 
afforded VA examinations, as discussed in greater detail 
below.  Additionally, he was provided an opportunity to set 
forth his contentions during the hearing before the 
undersigned Acting Veterans Law Judge.  Significantly, 
neither the veteran nor his representative has identified, 
and the record does not otherwise indicate, any additional 
existing evidence that is necessary for a fair adjudication 
of the claims that has not been obtained.  Hence, no further 
notice or assistance to the veteran is required to fulfill 
VA's duty to assist him in the development of the claims.  
Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 
(Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001); see also Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

Accordingly, appellate review may proceed without prejudice 
to the veteran.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  

II.  Evaluation of PTSD

A.  Background

The veteran served in the U.S. Army as an infantryman.  He 
served in Vietnam, and is the recipient of the Combat 
Infantry Badge, among other medals.  Combat exposure has been 
conceded.  In a June 1996 rating decision, service connection 
for PTSD was granted.  An initial 30 percent disability 
evaluation was assigned.  The veteran appealed the initial 
rating assigned, and in an April 2002 decision, the Board 
found that the criteria for an initial evaluation in excess 
of 30 percent for PTSD were not met.  

In September 2002, the veteran filed a statement which the RO 
interpreted as a claim for an increased disability rating.  

VA mental health treatment notes dated in August 2001 and 
February 2002 reflect that the veteran was focused upon his 
survivor guilt, sadness, and anger over fellow service 
member's deaths.  He drank brandy to help him sleep, but only 
managed to sleep between three and six hours per night.  

He underwent a VA examination in May 2003.  Therein, he 
complained of his poor sleep habits.  MMPI test results were 
not considered reliable due the veteran's tendency to 
exaggerate symptomatology.  Nevertheless, he presented as 
moderately depressed, and as a personality disorder NOS with 
obsessive-compulsive, paranoid, and avoidant features.  The 
examiner noted that it appeared that alcohol was being used 
for self-medication purposes.  The diagnoses were PTSD, major 
depression, moderate, recurrent, with anxious features, and 
alcohol dependence.  The Global Assessment of Functioning 
score (GAF) was 70.  

During VA mental health treatment in April 2003, the veteran 
complained of increased PTSD symptoms; manifested by impaired 
sleep, intrusive recollections, and difficulty with stress.  
He was not psychotic, suicidal, homicidal, and was noted to 
be soft-spoken and polite.  

He underwent another VA examination in March 2005.  (The 
examination report is extremely detailed, and the Board will 
summarize the findings herein.)  The examiner noted that the 
veteran had not seen his psychiatrist for at least two years.  
The veteran reported chronic, daily and severe anxiety and 
severe depression.  Anxiety was primarily manifested by loss 
of sleep (three hours per night) and depression was 
manifested by sadness, guilt and loss of motivation.  

Upon mental status examination, his speech was logical and 
coherent.  He did not have delusions or hallucinations.  He 
admitted to suicidal and homicidal ideation, although he had 
no plan or intent.  His long- and short-term  memory was 
unimpaired.  His affect was restricted.  His panic symptoms 
were pronounced.  

The examiner described the veteran's ability to work as 
moderately impaired.  While he remained employed, he did not 
socialize at work, and had episodes were he got angry with 
his coworkers.  The examiner described the veteran's ability 
to maintain social relationships as severely impaired.  He 
had no close friends, and although he went to church, he did 
not socialize.  His activities of daily living were mildly 
impaired.  He drank brandy after worked and watched satellite 
television.  The examiner described his capacity for violence 
or assaultiveness as moderately impaired.  Once a year, he 
had suicidal ideation.  

The examiner characterized the veteran's PTSD as severe.  In 
addition, he was noted to have secondary depressive disorder 
NOS, and personality disorder NOS, with paranoid, 
schizotypal, schizoid, and negativistic traits.  A GAF score 
of 55 was assigned, indicating moderate to serious symptoms.  
In discussing the GAF score assigned, the examiner noted that 
the veteran had a bland affect, suicidal ideation, panic, no 
friends, and conflicts with clients and coworkers.  

During the hearing before the undersigned, the veteran 
reported that he had missed approximately 4-5 months work 
since 1997 as a result of his PTSD.  He testified that PTSD 
resulted in severely impaired sleep, avoidance of crowds, and 
social isolation.  He stated that there was no change in his 
symptoms and that they were the same as before the March 2005 
VA examination.  

B.  Analysis

Disability evaluations are determined by the application of  
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2006).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual disorders in civil 
occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 
3.321(a), 4.1 (2006).

A request for an increased rating must be viewed in light of  
the entire relevant medical history.  See 38 C.F.R. § 4.1 
(2006); see also Peyton v. Derwinski, 1 Vet. App. 282, 287 
(1991).  However, where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, the present level of disability is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994). Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2006).

Specific rating criteria

Prior to March 1, 2005, the veteran's PTSD is rated 30 
percent disabling and since March 1, 2005, it is rated 50 
percent disabling under Diagnostic Code 9411.  

Under this diagnostic code, a 30 percent rating is assigned 
for occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self-care, 
and conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks, (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).  

A 50 percent rating is assigned for occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short-and long-term memory (e.g. 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing effective work and social relationships.  Id.

A 70 percent rating is assigned for occupational and social 
impairment, with deficiencies in most areas, such as work,  
school, family relations, judgment, thinking, or mood, due to  
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); inability to establish and maintain effective 
relationships.  Id.

A 100 percent rating is assigned for total occupational and 
social impairment, due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance or 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.  Id.

Global Assessment of Functioning

Global Assessment of Functioning (GAF) scores are a scale 
reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health-
illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 
(1995); see also Richard v. Brown, 9 Vet. App. 266, 267 
(1996) [citing the American Psychiatric Association's 
DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS, 
Fourth Edition (DSM-IV), p. 32].

GAF scores ranging between 81 and 90 reflect absent or 
minimal symptoms (e.g., mild anxiety before an exam), good 
functioning in all areas, interested and involved in a wide 
range of activities, socially effective, generally satisfied 
with life, no more than everyday problems or concerns (e.g., 
an occasional argument with family members).  GAF scores 
ranging between 71 and 80 reflect that if symptoms are 
present they are transient and expectable reactions to 
psychosocial stressors (e.g., difficulty concentrating after 
family argument; no more than slight impairment in social, 
occupational, or school functioning (e.g., temporarily 
falling behind in schoolwork).  GAF scores ranging between 61 
to 70 reflect some mild symptoms (e.g., depressed mood and 
mild insomnia) or some difficulty in social, occupational, or 
school functioning (e.g., occasional truancy, or theft within 
the household), but generally functioning pretty well, and 
has some meaningful interpersonal relationships.  Scores 
ranging from 51 to 60 reflect more moderate symptoms (e.g., 
flat affect and circumstantial speech, occasional panic 
attacks) or moderate difficulty in social, occupational, or 
school functioning (e.g., few friends, conflicts with peers 
or co- workers).  Scores ranging from 41 to 50 reflect 
serious symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational or school functioning (e.g., no friends, 
unable to keep a job).  See 38 C.F.R. § 4.130 [incorporating 
by reference the VA's adoption of the DSM-IV, for rating 
purposes]. 

The Board is initially presented with a record on appeal 
which demonstrates that, in addition to PTSD, the veteran has 
been diagnosed with alcohol dependence, a depressive 
disorder, and a personality disorder, which are not service-
connected.  However, the Board is precluded from 
differentiating between symptomatology attributed to a non-
service-connected disability and a service-connected 
disability in the absence of medical evidence which does so.  
See Mittleider v. West, 11 Vet. App. 181, 182 (1998), citing 
Mitchem v. Brown, 9 Vet. App. 136, 140 (1996).

The medical evidence of record indicates that the veteran's 
alcohol dependence was not contributory to the observed 
diagnoses.  This was specifically found by the March 2005 VA 
examiner.  In addition, the other diagnosed psychiatric 
disorders were noted as secondary to PTSD.  

Accordingly, unless otherwise noted, the Board will treat all 
reported psychiatric symptomatology as if it is attributable 
to the veteran's service-connected PTSD. 

Initially, the Board finds that for the period prior to March 
1, 2005, the veteran's PTSD symptomatology does not warrant 
an evaluation in excess of 30 percent.  In this respect, 
during this period, the veteran's PTSD resulted in impaired 
sleep, depression, intrusive recollections, and difficulty 
with stress.  These are all symptoms that are consistent with 
the 30 percent criteria.  The evidence does not show that 
PTSD resulted in reduced reliability at work.  Moreover, he 
did not endorse symptoms of panic attacks, impaired short or 
long term memory, impaired judgment, or impaired abstract 
thinking.  In short, the PTSD symptomatology more nearly 
approximated the criteria for the 30 percent evaluation and 
symptomatology associated with the 50 percent evaluation 
under Diagnostic Code 9411 was not demonstrated.  

The Board has considered the veteran's testimony to the 
effect that his PTSD symptoms have remained the same both 
before and after the March 1, 2005 VA examination.  His 
statements, however, are not supported by the contemporaneous 
medical evidence.  Other than impaired sleep, which has 
consistently been documented during the entire appeal period, 
the clinical examiners have not reported symptoms, for the 
period prior to March 2005, that correspond with a 
50 percent, or higher evaluation.  It is significant to note 
that the VA examiner in May 2003 assigned a GAF score of 70.  
This score denoted PTSD characterized by mild symptoms and 
only some difficulty in social and occupational functioning.  
The GAF score, as with the clinical findings, support the 30 
percent evaluation assigned.  

As to the period since March 1, 2005, the veteran endorses 
PTSD symptomatology consistent with both the 50 and 70 
percent ratings.  With respect to the 70 percent criteria, 
the veteran's PTSD is shown to result in pronounced panic 
symptoms, severely disturbed sleep, and pronounced impairment 
of motivation and mood.  Other symptoms typically present for 
a 70 percent evaluation are not demonstrated.  His speech was 
not intermittently illogical, obscure, or irrelevant.  There 
was no evidence of spatial disorientation or neglect of 
personal appearance or hygiene, and while there was evidence 
of suicidal ideation, it only was present approximately once 
per year, and was not accompanied by intent or plan.  

While all of the symptoms for a 70 percent evaluation are not 
present, the Board can not ignore the March 2005 VA 
examiner's assessment that PTSD results in severe social 
adaptability.  The examiner noted that the veteran has lost 
the ability to work closely with others, interact 
appropriately with family and friends, and to find sustained 
enjoyment in most social activities.  In this case, there is 
a question as to which of two evaluations should be applied.  
See 38 C.F.R. § 4.7.  Based upon the foregoing, and affording 
the veteran the benefit of the doubt, the Board finds that 
since March 1, 2005, the criteria for a 70 percent disability 
evaluation are met.  As such, to this limited extent, the 
appeal is granted.  

In making this determination, the Board has considered 
whether the service-connected PTSD warrants a 100 percent 
evaluation.  However, while the veteran has occupational and 
social impairment in most areas, total impairment is not 
demonstrated.  The veteran is able to maintain employment, at 
least based on the evidence of record.  He is married and has 
one child.  In addition, he does not endorse symptoms of 
gross impairment in thought processes or communication, 
delusions or hallucinations or grossly inappropriate 
behavior.  He was able to perform activities of daily living, 
and did not have impaired memory.  In addition, the GAF 
scored of 55, assigned during the March 2005 VA examination, 
is indicative of moderate to serious symptoms, and does not 
support the assignment of a 100 percent disability rating.  
As such, the criteria for a 100 percent evaluation are not 
met.  

Finally, the Board finds that there is no showing that the 
veteran's PTSD has reflected so exceptional or so unusual a 
disability picture as to warrant referral for consideration 
of a higher evaluation on an extra-schedular basis.  In this 
regard, the Board notes that the disability has not been 
shown to markedly interfere with employment (i.e., beyond 
that contemplated in the assigned rating), to warrant 
frequent periods of hospitalization, or to otherwise render 
impractical the application of the regular schedular 
standards.  Hence, the criteria for invoking the procedures 
set forth in 38 C.F.R. § 3.321(b)(1) are not met.  See 
Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).


ORDER

Entitlement to an evaluation in excess of 30 percent prior to 
March 1, 2005, for PTSD is denied.  

Effective March 1, 2005, and subject to the laws and 
regulations governing the payment of monetary benefits, a 70 
percent evaluation for PTSD is granted.  


REMAND

The Board finds that additional development is warranted with 
respect to the claim for a compensable rating for service-
connected hemorrhoids.  In this respect, during the hearing 
before the undersigned, the veteran testified that he has 
received regular treatment for his hemorrhoid condition.  He 
also indicated that he was then experiencing a flare-up, and 
that his hemorrhoids occasionally bleed and result in 
leakage.  

The Board notes that hemorrhoids, both internal and external, 
are evaluated using criteria found at 38 C.F.R. § 4.114, 
Diagnostic Code 7336.  Specifically, a noncompensable rating 
is assigned when there is evidence of mild or moderate 
hemorrhoids; a 10 percent rating is assigned when there is 
evidence of large or thrombotic, irreducible hemorrhoids with 
excessive redundant tissue evidencing frequent recurrences; 
and, a 20 percent rating is assigned when there is evidence 
of hemorrhoids with persistent bleeding and secondary anemia, 
or hemorrhoids with fissures.  

The Board acknowledges that the veteran underwent a VA 
examination in March 2005, and such did not reveal evidence 
of large or thrombatic, irreducible hemorrhoids.  
Nevertheless, in light of the veteran's testimony concerning 
the frequency of hemorrhoid flare-ups, as well as the 
existence of outstanding private treatment records, a remand 
is warranted.  These outstanding treatment records are 
relevant, and if they support the veteran's testimony 
concerning the severity of his service-connected disability, 
could result in the assignment of a compensable disability 
evaluation.  

With respect to the claim for secondary service connection 
for alcohol abuse with pancreatitis and a stomach disability, 
the Board finds that a remand is required for purposes of 
obtaining a medical nexus opinion on the etiology of the 
alcohol abuse aspect of this claim.  The veteran alleges that 
he uses alcohol as self-medication for PTSD symptomatology, 
and that as a direct result he has a stomach disability and 
pancreatitis.  However, if alcohol abuse is not found to be 
secondary, or proximately related to, the service-connected 
PTSD, then service connection cannot be granted for any other 
condition as secondary to the alcohol abuse.  See 38 C.F.R. § 
3.310(a) (2006); see also Allen v. Brown, 7 Vet. App. 439, 
448 (1995).  

The law and regulations provide that compensation shall not 
be paid if a disability is the result of the person's own 
willful misconduct, to include the abuse of alcohol or drugs.  
See 38 U.S.C.A. §§ 105, 1131 (West 2002); 38 C.F.R. §§ 
3.1(n), 3.301 (2006); see also VAOPGPREC 2-97 (Jan. 16, 
1997).  However, as held in Allen v. Principi, 237 F.3d 1368 
(Fed. Cir. 2001), service connection can be established for 
an alcohol or drug abuse disability acquired as secondary to, 
or as a symptom of, a service-connected disability.  The 
Federal Circuit cautioned, however, that compensation may be 
awarded only "where there is clear medical evidence 
establishing that alcohol or drug abuse disability is caused 
by a veteran's primary service-connected disability, and 
where the alcohol or drug abuse disability is not due to 
willful wrongdoing."  See Allen, 237 F.3d at 1381. 

Accordingly, these issues are REMANDED to the Agency of 
Original Jurisdiction (AOJ) for the following actions:

1.  In view of the increased rating of 70 
percent being granted for service-
connected PTSD in this decision, the 
veteran should be contacted and asked if 
he is currently employed and, if not, 
whether he would like to file a formal 
claim for entitlement to a total 
disability rating based on individual 
unemployability (TDIU).  Any appropriate 
forms necessary to enable the veteran to 
submit such a claim, if desired and/or 
appropriate, should be forwarded to him.  

2.  The AOJ should contact the veteran 
and request that he identify all VA and 
non-VA health care providers that have 
treated him for the service-connected 
hemorrhoid disability, to specifically 
include records from Dr. Ricardo Diaz.  
The aid of the veteran in securing these 
records, to include providing necessary 
authorizations, should be enlisted, as 
needed.  

3.  If the records obtained on remand 
reflect the occurrence of current 
hemorrhoid symptomatology or flare-ups, 
the veteran should be scheduled for 
another examination to determine the 
current nature of his hemorrhoid 
condition.  

4.  The veteran should be scheduled for a 
mental disorders examination with respect 
to his claim for alcohol abuse secondary 
to service-connected PTSD.  The claims 
folder should be made available to the 
examiner for review.  As part of the 
examination, the clinician is requested 
to provide an opinion concerning whether 
the veteran has an alcohol abuse 
disability and, if so, whether such 
disability is caused, proximately related 
or secondary to, or aggravated by, his 
service-connected PTSD condition.  The 
examiner also should comment on whether 
the veteran uses alcohol to self-medicate 
due to his PTSD.  

5.  The AOJ should then readjudicate the 
remanded issues.  If any benefit sought 
on appeal remains denied, the AOJ should 
issue a Supplemental Statement of the 
Case, and the veteran and his 
representative should be afforded an 
appropriate period of time in which to 
respond.  

The veteran has the right to submit additional evidence and 
argument on any matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006). 


____________________________________________
RICHARD C. THRASHER
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


